Title: To George Washington from William Heath, 29 April 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General,
                            Garrison West point, April 29. 1781.
                        
                        I am this morning honored with yours of the 27th and Colonel Humphrys’ of the 28th.
                        I shall take immediate measures to ascertain the number of prisoners of war who have been sent on as recruits
                            from the Common wealth of Massachusetts, and write the civil Authority of the Common wealth on the ill policy and dangerous
                            tendency of trusting the fortunes, lives and liberties of these States, to be defended by those who cannot have the least
                            attachment to them.
                        I have notified Colonel Tupper to relieve Colonel Vose.
                        Inclosed is the proceeding of a brigade court-martial in the Rhode Island line, submitted to your
                            Excellencys decision. Several sentences of a general court-martial, contained in a sheet with those of John Williams, who
                            was lately executed, have not been published by the Adjutant-general nor returned here. I made mention of them in my
                            letter of the 21st instant—the culprits remain in confinement.
                        Twelve or thirteen deserters from the light-infantry were brought here the last evening from Sussex, and
                            lodged in the provost. They will be brought to tryal immediately—Several others have returned and
                            delivered themselves up; these will be brought to trial, also. More are said to be on the road.
                        Is it your Excellency’s intention to comprehend the convention troops under the head of Prisoners? In what
                            manner or where shall such as are prisoners be confined? 
                        Care will be taken to get down the flour when it arrives at New Windsor. The Commissary
                            this moment informs me, that he has but one days allowance of the Irish beef left in the
                                stores which will be issued to morrow morning. Not a barrel has, as yet, been sent down from Fish
                            kill. I have the honor to be With the greatest respect, your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    